DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:
In claim 10, line 3, “receiving sensed value” should be –receiving sensed values--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: data input/output unit in claim 3, control module in claims 7 and 10, pressure sensing module and data input module in claim 10, communication module in claim 12, and filter module in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
These limitations are described as follows in Applicant’s specification:
data input/output unit (elements 41 in figure 3; paragraphs 34-46);
control module (element 613 and 902, figures 6, 9, 11, and 12; paragraphs 44-90; processor (51), paragraphs 39-43);
pressure sensing module (element 611 and 711 in figures 6 and 7; paragraphs 44-90; pressure sensing device 40; paragraphs 22-41);
data input module (element 612, figure 6; paragraphs 45-58);
communication module (element 614 in figure 6; paragraphs 44-49; communication network); and 
filter module (element 42 in figures 4 and 5 and 615 in figure 6; paragraphs 34-53; filter circuit).

Paragraph 46 also states that the methods and processes can be embodied via programmable instructions being recorded on a memory of a processor so the different modules can also be considered as a processor with its related software. The structure for the data input/output unit and data input module will be interpreted to as computer components that can perform data input and/or output.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
These limitations include: wireless module in claim 6. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for controlling a radiotherapy device, all medical devices.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Applicants specification clearly shows that the medical device being used is one for radiation therapy. However, claims 7 and 10 appear to be directed to a controlling a generic medical device which is scope greater than is enabled by the specification.
Claims 8-9 and 11-16 inherit the deficiencies of claims 7 and 10 and are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the radiation beam” in line 4. It is not clear which beam is being referred to as there is more than one radiation beam as stated in line 2 of the claim. 
Claim 1 recites the limitation “radiation beams” in line 10. It is not clear is this is a new instance or refers to the beams in line 2 of the claim.
Claims 2-6 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 2 recites the limitation “the radiation beam” in line 4. It is not clear which beam is being referred to as there is more than one radiation beam as stated in line 2 of claim 1. 
Claim 7 recites a conditional “if” limitation in lines 8-11 and a conditional “when” limitation in line 12. Due to the conditional nature of the limitations it is not clear if the limitations being recited are required in the claim.
Claims 8-9 inherit the deficiencies of claim 7 and are likewise rejected. 
Claim 8 recites the limitation “represents” in line 6. Usage of the term makes the claim unclear as it cannot be determined if the table is the actual relationship or something else, like a symbol or term or picture, etc.).
Claim 10 is unclear. The claim’s preamble is directed to a controller though the claim reads like a system. It is not clear if the medical device and the flexible pressure sensing module are part of the controller or not.
Claim 10 recites the limitations “initial sensed values” and “current sensed values” in line 6. It is not clear if these limitations are the same “sensed value” mentioned in line 3 of the claim.
Claims 11-16 inherit the deficiencies of claim 10 and are likewise rejected.
Claim 11 recites the limitation “represents” in line 6. Usage of the term makes the claim unclear as it cannot be determined if the table is the actual relationship or something else, like a symbol or term or picture, etc.).
Claim 13 recites the limitation “sensed values” in line 3. It is not clear if this refers to the individual “initial” or “current” values or both of the values as recited in line 6 of claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 7-12, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0121954 (Bodduluri et al., hereinafter Bodduluri).
 In regards to claim 1, Bodduluri discloses a device and method that tracks position and motion using force sensing especially during procedures such as radiosurgery (see title and abstract).  Bodduluri discloses: 
a radiation source emitting radiation beams to a target region (paragraphs 10, 25 and 29; radiation beam 130 requires the presence of a source);
a processor (250) coupled to the radiation source for adjusting an incident angle and intensity of the radiation beam (paragraphs 10 and 31);
a flexible pressure sensing matrix (200, 640, 711) adapted for placing on an object for detecting an amount of movement and an amount of rotation of the object (paragraphs 25, 29, 31, 34-36, and 39-43); and
a pressure sensing device (205, 210 – sensor elements; paragraph 31) coupled to the flexible pressure sensing matrix for receiving the amount of movement and the amount of rotation of the object, wherein:
when the amount of movement or the amount of rotation exceeds a first preset amount, the processor controls the radiation source to stop emitting radiation beams (paragraph 31).

In regards to claim 7, Bodduluri discloses a device and method that tracks position and motion using force sensing especially during procedures such as radiosurgery (see title and abstract).  Bodduluri discloses a method that comprises: 

receiving, by the control module, current sensed values from the flexible pressure
sensing matrix (paragraph 31); and
	determining whether an object on the flexible pressure sensing matrix has moved or
rotated (paragraph 31), wherein
	if the object has moved, calculating, by the control module according to the initial
sensed values (forces sensed at initial time) and the current sensed values (forces sensed at later time) and according to a comparison table (compares the different levels of pressure on each sensor of the sensor matrix), an amount of movement or an amount of rotation of the object or an amount of displacement of a target region of the object (paragraph 31); and
transmitting a warning signal to the medical device to suspend treatment when the
amount of movement or the amount of rotation of the object or the amount of displacement of the target region exceeds a preset amount (paragraph 31).
Note that due to the 112 issues of the claim, the calculating and transmitting steps do not have to be executed for the limitations of the claim to be met by Boddoluri.
In regards to claim 8, Bodduluri discloses the limitations of claim 7. In addition, because the pressure sensors are in a matrix, the initial and current sensed values correspond to two-dimensional pressure distributions. In addition, due to the 112 issues of the claim, the comparison table would be interpreted as a relationship between a plurality of two-dimensional pressure differences and a corresponding plurality of amounts of movement or rotation.
In regards to claim 9, Bodduluri discloses the limitations of claim 7. In addition, as seen in paragraph 31, the warning signal would include the amount of movement of the object and/or 


In regards to claim 10, Bodduluri discloses a device and method that tracks position and motion using force sensing especially during procedures such as radiosurgery (see title and abstract).  Bodduluri discloses a controller coupled to a medical device (radiation therapy device that emits a radiation beam - paragraphs 10, 25 and 29) and a flexible pressure sensing module (pressure sensor matrix 201 made up of sensors (205 and 210); paragraph 31), where the controller comprises:
a data input module receiving sensed value from the flexible pressure sensing module; and (processor 250 receives pressure information from sensors requires the presence of something that functions as a data input when information is relayed to the processor – paragraph 31);
a control module (processor 250) coupled to the data input module; wherein:
the control module receives initial sensed values and current sensed values from the flexible pressure sensing module through the data input module (paragraph 31);
the control module calculates an amount of movement or an amount of rotation of an object on the flexible pressure sensing module or an amount of displacement of a target region of the object according to the initial sensed values and the current sensed values (paragraph 31 – calculation is required to determine differences for threshold determination) and according to a comparison table (paragraph 31 – adjustment of table or tracking to new position based on movement requires calculation using a comparison table);

amount (paragraph 31); and
	the control module transmits a warning signal to the medical device when the amount of movement or the amount of rotation of the object or the amount of displacement of the target region exceeds the preset amount (paragraph 31).

In regards to claim 11 and 15, Bodduluri discloses the limitations of claim 10. In addition, because the pressure sensors are in a matrix, the flexible pressure sensor module is comprised of a plurality of pressure sensors over a plurality of array points of a two-dimensional array and the initial and current sensed values would correspond to two-dimensional pressure distributions. In addition, due to the 112 issues of the claim, the comparison table would be interpreted as a relationship between a plurality of two-dimensional pressure differences and a corresponding plurality of amounts of movement or rotation.

In regards to claim 12, Bodduluri discloses the limitation of claim 10. In addition, paragraph 31 states the process of posting of an alert to the user, which would require the presence of a communication module coupled to the control module where the communication module is communicatively coupled to the medical device and the communication module is controlled by the control module to transmit the warning signal to the medical device (whatever is used to post the alert).

In regards to claim 16, Bodduluri discloses the limitations of claim 10. In addition, as seen in paragraph 31, the warning signal would include the amount of movement of the object and/or the amount of displacement of the target region (post an alert that movement has exceeded a threshold).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0121954 (Bodduluri et al.) as applied to claim 10 above, and further in view of US 2012/0022336 (Teixeira).
In regards to claim 13, Boddoluri discloses the limitations of claim 10 but does not state the presence of a filter module. In a related area, Teixeira discloses signal processing methods used with sensors (paragraph 38) which includes filtering signals. Teixeira states in paragraphs .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0121954 (Bodduluri et al.)
In regards to claim 14, Bodduluri discloses the limitations of claim 10. In addition, Boddoluri discloses in paragraph 32 and figure 3 the structure of the sensors used.  This shows that the sensors include a constant power circuit electrically coupled to the flexible sensing module. While Bodduluri does not explicitly state that the circuit transmits a constant voltage or current to the sensor module. Usage of either constant voltage or constant current is common practice in sensor design to one of ordinary skill in the art. Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to have a power circuit transmit a constant voltage or current to a sensor module because it is commonly practiced to use or the other in sensor design to one of ordinary skill in the art.
 
Allowable Subject Matter
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
In regards to claim 2, the prior art of record does not teach or suggest a device, as claimed by Applicant, where when the processor determines that amount of movement or the amount of rotation exceeds a second preset amount that is within a range of the first amount, the processor controls the radiation source to reduce an intensity of the radiation beam.
In regards to claim 3, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the pressure sensing device of a radiation therapy system comprises a constant power circuit, data input/output unit, and a controller where the power circuit transmits a constant voltage or constant current through the data input/output unit and receives returned sensed values from the flexible pressure sensing matrix.
Claims 4-6 inherit allowable matter from claim 1 and would be allowable once the 112 issues are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791      

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791